Title: From Thomas Jefferson to George Lyne, 20 January 1781
From: Jefferson, Thomas
To: Lyne, George



Sir
In Council January 20th 1781

Considering the Public liable to pay Storage for the Articles mentioned in your Letter, this of Course puts the Business of receiving and delivering on the Keeper of the Store. As Rum may be had below, I shall hope Genl. Nelson will be able to procure [it] there for his Troops. Rum is wanted in this Quarter and after being brought so far it would seem bad Management to send it down again. Provisions may be delivered for the use of any Troops embodied or marching, but the other articles to be forwarded here as we agreed when you were with us. I should think it prudent to send your Waggons in Brigades and to appoint a trusty Waggon master.

T.J.

